DETAILED ACTION
In response to communication filed on 12/2/2021.
Claims 1-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Adelsheim (Reg. 69,399) on 12/22/2021.
The application has been amended as follows: 

15. (Currently Amended) A non-transitory computer readable storage medium having instructions thereon for supporting redundant independent networks in a high performance computing environment, which when read and executed by a computer cause the computer to perform steps comprising: 
providing, at [[a]] the computer including one or more microprocessors[[;]], a plurality of hosts, each of the plurality of hosts comprising at least one dual port adapter, 
a private fabric, the private fabric comprising one or more switches; and 
a public fabric, the public fabric comprising a cloud fabric; 

provisioning a workload at a host of the plurality of hosts, the host of the plurality of hosts comprising a dual port adapter; and 
assigning a placement policy to the provisioned workload; wherein a first port of the dual port adapter is connected to the private fabric and a second port of the dual port adapter is connected to the public fabric; wherein both the private fabric and the public fabric provide, independently, full connectivity from the host of the plurality of hosts at which the workload is provisioned and each other host of the plurality of hosts; and 
wherein network traffic between peer nodes of the provisioned workload is assigned to one or more of the private fabric and the public fabric in accordance with the placement policy.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: provisioning a workload at a host of a plurality of hosts, each host comprising of a dual port adapter that comprises of a first port connected to a private fabric and a second port connected to a public fabric, the private fabric and the public fabric being fully independent from each other and providing independent and full connectivity from the host of the plurality of hosts and each other host of the plurality of hosts, and providing a placement policy assigned to the provisioned workload and the network traffic between peer nodes of the provisioned workload is assigned to one or more of the private and public fabric in accordance with the placement policy, as specified in independent claims 1,8, and 15. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412